116 F.3d 1484
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.H.D.N. Child, a minor, by his mother and next friend, A.B.,on behalf of himself and all others similarlysituated;  A.B., as mother and nextfriend for minor, H.D.N.Child, Appellants,v.Brenda ROBERTS, Deputy Juvenile Officer for the FifteenthJudicial Circuit, Saline County, Missouri;  in herindividual and official capacities and as representative ofall juvenile officers in the State of Missouri, Appellee.
No. 96-3359.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 11, 1997Filed:  June 23, 1997

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
H.D.N. Child, who along with his mother was the plaintiff below, appeals the order of the District Court1 dismissing plaintiffs' claims as moot.  The child also appeals the order of the District Court denying plaintiffs' motion to certify a class of similarly situated plaintiffs.


2
Having considered the case, we conclude that the District Court's determination of mootness was correct.  We further conclude that the District Court did not abuse its discretion by denying certification of the proposed class.  Accordingly, the orders of the District Court are


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri